DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Rejection on the merits of this application. Claims 1-5, 9-16, and 18-23 are rejected and currently pending in this application, as discussed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 
Response to Arguments
The amendment to Claim 12 is acknowledged. The objection of 12/09/2021 has been withdrawn.
Applicant's arguments regarding the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered and are persuasive. The rejections of 12/09/2021 have been withdrawn.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-5, 9-16, and 18-23 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130345955 A1, filed 06/17/2013, hereinafter "Tashiro", over JP2008052282A, published 03/06/2008, hereinafter “Adachi”.

Regarding Claim 1, Tashiro teaches a computer executed method for determining an alternate route based on a state of a particular road segment in a road network using a processor ([0008] and figure 4), the method comprising:
receiving telematics data representing a plurality of realized routes ([0039]-[0040], probe information database 110 which receives the traveling paths of each probe car 10)
each realized route including a plurality of road segments traversed by a client device along a route in the road network from a first location to a second location ([0038] and [0041], wherein the paths received by probe information database 110 are from probe cars traveling on a road network (road network database 130), from node to node, or from a first location to a second location)
and wherein the telematics data represents a stream of GPS location data received as client devices travel realized routes (see at least [0040], wherein the telematics data received is GPS position coordinate measurements of probe cars (client devices) travel on the road network (travel realized routes), and see at least [0040]-[0041], wherein the GPS location data is uploaded to the system at specified timings when the client devices are driving, equivalent to a stream of GPS location data)
determining a plurality of paths from the plurality of road segments, ([0076] and figure 5A, route Ra2 (L1, L7), and figure 8, wherein Tashiro teaches determining a number of survey routes through road segments exceeding a threshold change in how often they are traveled through a route search and [0072] wherein the determined paths are ones that pass through areas of interest on the probe information (realized routes))
wherein each path includes three road segments and two nodes connecting the three road segments (figure 5b, route Rb2 consisting of road segments L7, L10, and L12 connected by two nodes and route Rb3 consisting of road segments L12, L13, and L16 connected by two nodes)
for a particular path of the plurality of paths: ([0011], wherein the disclosure’s analysis is for each of the existing roads of the road network)
determining a current score representing how often particular path occurs in the received plurality of realized routes ([0064] and figure 4, steps s22 and s24, wherein for each road segment, the number of probe cars that traveled on it is normalized by the total number of probe cars, that results in (how often a road segment appears in the data from all of the probe cars)/(total number of received routes from the data of all of the probe cars) = the score of how often a road segment occurs in the received plurality of realized route)
accessing a historic score representing how often the particular path is expected to occur in traces traversing the road network from the first location to the second location along a suggested route ([0057] and figure 3, wherein the calculated score above is plotted over time and smoothed, which produces a historic score, representative of the average of the 3-5 previous days of the score of how often each road segment is expected to be traveled on, or occur in traces. This smoothing is used for the expectation of how often the road segment should be traveled)
determining a current state of the particular path based on the difference between the historic score and the current score ([0060] and figure 3, wherein the rate of change between the current score, as detailed above, and the historic score, as detailed above, is assessed, which is based on the difference between the historic and current scores (the rate of change between the current score and the historic score is the difference between the scores, over the time in between the current score and the historic score), and [0069], wherein if the rate of change exceeds a threshold, its state is set as a change-related road, and [0016], wherein the change-related road indicates a change in the state of the road (newly opened or closed))
responsive to the determined state being different than a historic state for the particular path, storing the current state for the particular path as the historic state of the road segment ([0016], wherein the current state of the determined change-related roads is verified and the verified changes to the road network are stored in the map data, meaning the road segments are updated with their current states)
Tashiro remains silent on:
wherein each path includes three road segments and two nodes connecting the three road segments
and the plurality of paths, in aggregate, represent the plurality of realized routes;
the particular path including three road segments and two nodes connecting the three road segments
Adachi teaches:
determining a plurality of paths from the plurality of road segments, wherein each path includes three road segments and two nodes connecting the three road segments (see at least [0031], wherein road shape data is obtained representing a realized trajectories from a probe car, and see at least [0027] and figure 1A, wherein the road shape data comprises nodes and segments connecting the nodes (plurality of road segments), and see at least [0033]-[0034], wherein the road shape data (plurality of road segments) is divided into a plurality of units, or paths, and see at least [0040]-[0041], wherein the plurality of paths determined have a fixed number of nodes, so each path would have the same number of road segments and nodes connecting the road segments, and see at least figure 2, wherein the plurality of paths contain three road segments and two nodes connecting he three road segments)
and the plurality of paths, in aggregate, represent the plurality of realized routes; (see at least [0011] and [0026]-[0027], wherein the road shape data (the realized route, containing the plurality of road segments) is divided into the plurality of blocks (paths), indicating that the plurality of paths, in aggregate, represent the plurality of realized routes, and see at least figures 1-2 wherein the divided plurality of paths, in aggregate, represent the realized routes. While Adachi only explicitly teaches receiving telematics data representing one realized route, in combination with Tashiro’s teaching of receiving telematics data representing a plurality of realized routes, this limitation is taught in its entirety.)
the particular path including three road segments and two nodes connecting the three road segments (see at least [0011], wherein each particular block, or path, in the plurality of blocks is used in map analysis, and see at least [0040]-[0041], wherein the plurality of paths determined have a fixed number of nodes, so each path would have the same number of road segments and nodes connecting the road segments, and see at least figure 2, wherein the plurality of paths contain three road segments and two nodes connecting he three road segments)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Tashiro with Adachi’s teaching of determining a plurality of paths comprising three road segments and two nodes, and wherein the plurality of paths represent the plurality of realized routes. It would have been obvious to modify because doing so increases processing efficiency and decreases the memory needed when performing map analysis, as recognized by Adachi (see at least [0011], [0016], [0041], and [0076]).

Regarding Claim 9, Tashiro and Adachi teach all of the limitations of Claim 1 as discussed above, and Tashiro additionally teaches wherein the determined state is any of opened, closed, or intermittently open. ([0098], wherein it is determined if the traffic for a road segment is increasing or decreasing, and [0109], wherein traffic changes are determined to be resulting from a change in the road state, either from opening or closing, or any other change in state causing a significant change in traffic)

Regarding Claim 12, Tashiro teaches a non-transitory computer-readable storage medium ([0036] and figure 1, 110, 120, and 130) storing computer instructions for determining an alternate route based on a state of a particular road segment in a road network, the computer instructions, when executed by one or more processors ([0036] and figure 1, 100 and 200), causing the one or more processors to:
receive telematics data representing a plurality of realized routes ([0039]-[0040], probe information database 110 which receives the traveling paths of each probe car 10)
each realized route including a plurality of road segments traversed by a client device along a route in the road network from a first location to a second location ([0038] and [0041], wherein the paths received by probe information database 110 are from probe cars traveling on a road network (road network database 130), from node to node, or from a first location to a second location)
and wherein the telematics data represents a stream of GPS location data received as client devices travel realized routes (see at least [0040], wherein the telematics data received is GPS position coordinate measurements of probe cars (client devices) travel on the road network (travel realized routes), and see at least [0040]-[0041], wherein the GPS location data is uploaded to the system at specified timings when the client devices are driving, equivalent to a stream of GPS location data)
determine a plurality of paths from the plurality of road segments, ([0076] and figure 5A, route Ra2 (L1, L7), and figure 8, wherein Tashiro teaches determining a number of survey routes through road segments exceeding a threshold change in how often they are traveled through a route search and [0072] wherein the determined paths are ones that pass through areas of interest on the probe information (realized routes))
wherein each path includes three road segments and two nodes connecting the three road segments (figure 5b, route Rb2 consisting of road segments L7, L8, and L12 connected by two nodes and route Rb3 consisting of road segments L12, L13, and L16 connected by two nodes)
for a particular path of the plurality of paths: ([0011], wherein the disclosure’s analysis is for each of the existing roads of the road network)
determine a current score representing how often the particular path occurs in the received plurality of realized routes ([0064] and figure 4, steps s22 and s24, wherein for each road segment, the number of probe cars that traveled on it is normalized by the total number of probe cars, that results in (how often a road segment appears in the data from all of the probe cars)/(total number of received routes from the data of all of the probe cars) = the score of how often a road segment occurs in the received plurality of realized route) 
access a historic score representing how often the particular path is expected to occur in traces traversing the road network from the first location to the second location along a suggested route ([0057] and figure 3, wherein the calculated score above is plotted over time and smoothed, which produces a historic score, representative of the average of the 3-5 previous days of the score of how often each road segment is expected to be traveled on, or occur in traces. This smoothing is used for the expectation of how often the road segment should be traveled) 
determine a current state of the particular path based on the difference between the historic score and the current score ([0060] and figure 3, wherein the rate of change between the current score, as detailed above, and the historic score, as detailed above, is assessed, which is based on the difference between the historic and current scores (the rate of change between the current score and the historic score is the difference between the scores, over the time in between the current score and the historic score), and [0069], wherein if the rate of change exceeds a threshold, its state is set as a change-related road, and [0016], wherein the change-related road indicates a change in the state of the road (newly opened or closed)) 
responsive to the determined state being different than a historic state for the particular road segment, store the current state for the particular path as the historic state of the road segment ([0016], wherein the current state of the determined change-related roads is verified and the verified changes to the road network are stored in the map data, meaning the road segments are updated with their current states) 
Tashiro remains silent on:
wherein each path includes three road segments and two nodes connecting the three road segments
and the plurality of paths, in aggregate, represent the plurality of realized routes;
the particular path including three road segments and two nodes connecting the three road segments
Adachi teaches:
determine a plurality of paths from the plurality of road segments, wherein each path includes three road segments and two nodes connecting the three road segments (see at least [0031], wherein road shape data is obtained representing a realized trajectories from a probe car, and see at least [0027] and figure 1A, wherein the road shape data comprises nodes and segments connecting the nodes (plurality of road segments), and see at least [0033]-[0034], wherein the road shape data (plurality of road segments) is divided into a plurality of units, or paths, and see at least [0040]-[0041], wherein the plurality of paths determined have a fixed number of nodes, so each path would have the same number of road segments and nodes connecting the road segments, and see at least figure 2, wherein the plurality of paths contain three road segments and two nodes connecting he three road segments)
and the plurality of paths, in aggregate, represent the plurality of realized routes; (see at least [0011] and [0026]-[0027], wherein the road shape data (the realized route, containing the plurality of road segments) is divided into the plurality of blocks (paths), indicating that the plurality of paths, in aggregate, represent the plurality of realized routes, and see at least figures 1-2 wherein the divided plurality of paths, in aggregate, represent the realized routes. While Adachi only explicitly teaches receiving telematics data representing one realized route, in combination with Tashiro’s teaching of receiving telematics data representing a plurality of realized routes, this limitation is taught in its entirety.)
the particular path including three road segments and two nodes connecting the three road segments (see at least [0011], wherein each particular block, or path, in the plurality of blocks is used in map analysis, and see at least [0040]-[0041], wherein the plurality of paths determined have a fixed number of nodes, so each path would have the same number of road segments and nodes connecting the road segments, and see at least figure 2, wherein the plurality of paths contain three road segments and two nodes connecting he three road segments)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Tashiro with Adachi’s teaching of determining a plurality of paths comprising three road segments and two nodes, and wherein the plurality of paths represent the plurality of realized routes. It would have been obvious to modify because doing so increases processing efficiency and decreases the memory needed when performing map analysis, as recognized by Adachi (see at least [0011], [0016], [0041], and [0076]).

Regarding Claim 20, Tashiro teaches a system for executing a method for determining an alternate route based on a state of a particular road segment in a road network ([0036] and figure 1), the system comprising:
	one or more processors ([0036], CPU);
	and a non-transitory, computer-readable storage medium storing computer program modules ([0036] and figure 1, 110, 120, and 130) executable by one or more processors to perform steps comprising:
receiving telematics data representing a plurality of realized routes ([0039]-[0040], probe information database 110 which receives the traveling paths of each probe car 10)
each realized route including a plurality of road segments traversed by a client device along a route in the road network from a first location to a second location ([0038] and [0041], wherein the paths received by probe information database 110 are from probe cars traveling on a road network (road network database 130), from node to node, or from a first location to a second location)
and wherein the telematics data represents a stream of GPS location data received as client devices travel realized routes (see at least [0040], wherein the telematics data received is GPS position coordinate measurements of probe cars (client devices) travel on the road network (travel realized routes), and see at least [0040]-[0041], wherein the GPS location data is uploaded to the system at specified timings when the client devices are driving, equivalent to a stream of GPS location data)
determining a plurality of paths from the plurality of road segments, ([0076] and figure 5A, route Ra2 (L1, L7), and figure 8, wherein Tashiro teaches determining a number of survey routes through road segments exceeding a threshold change in how often they are traveled through a route search and [0072] wherein the determined paths are ones that pass through areas of interest on the probe information (realized routes))
wherein each path includes three road segments and two nodes connecting the three road segments (figure 5b, route Rb2 consisting of road segments L7, L8, and L12 connected by two nodes and route Rb3 consisting of road segments L12, L13, and L16 connected by two nodes)
for a particular path of the plurality of paths: ([0011], wherein the disclosure’s analysis is for each of the existing roads of the road network)
determining a current score representing how often the particular path occurs in the received plurality of realized routes ([0064] and figure 4, steps s22 and s24, wherein for each road segment, the number of probe cars that traveled on it is normalized by the total number of probe cars, that results in (how often a road segment appears in the data from all of the probe cars)/(total number of received routes from the data of all of the probe cars) = the score of how often a road segment occurs in the received plurality of realized route) 
accessing a historic score representing how often the particular path is expected to occur in traces traversing the road network from the first location to the second location along a suggested route ([0057] and figure 3, wherein the calculated score above is plotted over time and smoothed, which produces a historic score, representative of the average of the 3-5 previous days of the score of how often each road segment is expected to be traveled on, or occur in traces. This smoothing is used for the expectation of how often the road segment should be traveled) 
determining a current state of the particular path based on the difference between the historic score and the current score ([0060] and figure 3, wherein the rate of change between the current score, as detailed above, and the historic score, as detailed above, is assessed, which is based on the difference between the historic and current scores (the rate of change between the current score and the historic score is the difference between the scores, over the time in between the current score and the historic score), and [0069], wherein if the rate of change exceeds a threshold, its state is set as a change-related road, and [0016], wherein the change-related road indicates a change in the state of the road (newly opened or closed)) 
responsive to the determined state being different than a historic state for the particular path, storing the current state for the particular road segment as the historic state of the particular path ([0016], wherein the current state of the determined change-related roads is verified and the verified changes to the road network are stored in the map data, meaning the road segments are updated with their current states) 
Tashiro remains silent on:
wherein each path includes three road segments and two nodes connecting the three road segments
and the plurality of paths, in aggregate, represent the plurality of realized routes;
the particular path including three road segments and two nodes connecting the three road segments
Adachi teaches:
determining a plurality of paths from the plurality of road segments, wherein each path includes three road segments and two nodes connecting the three road segments (see at least [0031], wherein road shape data is obtained representing a realized trajectories from a probe car, and see at least [0027] and figure 1A, wherein the road shape data comprises nodes and segments connecting the nodes (plurality of road segments), and see at least [0033]-[0034], wherein the road shape data (plurality of road segments) is divided into a plurality of units, or paths, and see at least [0040]-[0041], wherein the plurality of paths determined have a fixed number of nodes, so each path would have the same number of road segments and nodes connecting the road segments, and see at least figure 2, wherein the plurality of paths contain three road segments and two nodes connecting he three road segments)
and the plurality of paths, in aggregate, represent the plurality of realized routes; (see at least [0011] and [0026]-[0027], wherein the road shape data (the realized route, containing the plurality of road segments) is divided into the plurality of blocks (paths), indicating that the plurality of paths, in aggregate, represent the plurality of realized routes, and see at least figures 1-2 wherein the divided plurality of paths, in aggregate, represent the realized routes. While Adachi only explicitly teaches receiving telematics data representing one realized route, in combination with Tashiro’s teaching of receiving telematics data representing a plurality of realized routes, this limitation is taught in its entirety.)
the particular path including three road segments and two nodes connecting the three road segments (see at least [0011], wherein each particular block, or path, in the plurality of blocks is used in map analysis, and see at least [0040]-[0041], wherein the plurality of paths determined have a fixed number of nodes, so each path would have the same number of road segments and nodes connecting the road segments, and see at least figure 2, wherein the plurality of paths contain three road segments and two nodes connecting he three road segments)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Tashiro with Adachi’s teaching of determining a plurality of paths comprising three road segments and two nodes, and wherein the plurality of paths represent the plurality of realized routes. It would have been obvious to modify because doing so increases processing efficiency and decreases the memory needed when performing map analysis, as recognized by Adachi (see at least [0011], [0016], [0041], and [0076]).

Claims 2-3, 5, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro and Adachi in combination as applied to claims above, further in view of US 20110196601 A1, filed 08/20/2009, hereinafter "Miura".

Regarding Claim 2, Tashiro and Adachi in combination teach all the limitations of Claim 1 as discussed above. Furthermore, Tashiro teaches current score as discussed above.
Tashiro does not teach wherein determining a current score further comprises: determining an expectation ratio, 
the expectation ratio being a ratio of how often a path of the plurality of paths is suggested as part of the suggested route to how often the path of the plurality of paths of the occurs in the realized routes.
Miura teaches determining an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio being a ratio of how often a path of the plurality of paths is suggested as part of the suggested route to how often the path of the plurality of paths of the occurs in the realized routes. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance corresponds to how often each road segment is suggested while traveling, that means Miura’s travel ratio is equivalent to how often a road segment, or link, is suggested to how often that road segment/link is taken, equivalent to the claimed expectation ratio)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the road network analysis method of Tashiro and Adachi with the expectation ratio calculation of Miura. It would have been obvious to modify because doing so would create a method of evaluating recommended routes that can account for and correct for influences related to driver preference, as recognized by Miura ([0018]).

Regarding Claim 3, Tashiro, Adachi, and Miura in combination disclose all of the limitations of Claim 2 as discussed above.
Tashiro additionally teaches calculating a bound for the expectation ratio; ([0060], wherein a threshold "Th” is determined in both directions is set for the rate of change, or the expectation ratio as taught by Miura above)
Tashiro is silent as to the specifics of determining the state score is one over the bound. 
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for inversely related bounds. By setting a state score of 1 over the bound, the state score will be high if the expectation ratio’s boundary is low, so the road segment in question will have a high score indicating a change in state if the ratio of how often a road is suggested to how often a road is actually taken is low, or when a road is not often taken, even when suggested. Since the invention failed to provide novel or unexpected results from the usage of said bounds, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Regarding Claim 5, Tashiro and Adachi in combination teach all of the limitations of Claim 1 as discussed above.
Tashiro does not teach wherein determining a current score further comprises: 
determining an expectation ratio, the expectation ratio a ratio of how often path of the plurality of paths occurs in the realized routes to how often the path of the plurality of paths is suggested as part of the suggested route.
Miura teaches determining an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio a ratio of how often path of the plurality of paths occurs in the realized routes to how often the path of the plurality of paths is suggested as part of the suggested route. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance corresponds to how often each road segment is suggested while traveling, that means Miura’s travel ratio is equivalent to how often a road segment, or link, is suggested to how often that road segment/link is taken, equivalent to the claimed expectation ratio)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis method of Tashiro and Adachi with the inverse of the expectation ratio calculation of Miura. It would have been obvious to modify because doing so would create a method of evaluating recommended routes that can account for and correct for influences related to driver preference, as recognized by Miura ([0018]). It would have been obvious to substitute Miura’s recommended route ratio with the inverse of Miura’s ratio, as doing so would make Miura’s correction coefficients directly related to their effect on how often a recommended road segment is taken, rather than inversely related (Miura, [0069] and figure 4).

Regarding Claim 13 Tashiro and Adachi in combination teach all the limitations of Claim 12 as discussed above. Furthermore, Tashiro teaches current score as discussed above.
Tashiro does not teach determine an expectation ratio, 
the expectation ratio being a ratio of how often a path of the plurality of paths is suggested as part of the suggested route to how often the path of the plurality of paths of the occurs in the realized routes.
Miura teaches determine an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio being a ratio of how often a path of the plurality of paths is suggested as part of the suggested route to how often the path of the plurality of paths of the occurs in the realized routes. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance corresponds to how often each road segment is suggested while traveling, that means Miura’s travel ratio is equivalent to how often a road segment, or link, is suggested to how often that road segment/link is taken, equivalent to the claimed expectation ratio)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the road network analysis method of Tashiro and Adachi with the expectation ratio calculation of Miura. It would have been obvious to modify because doing so would create a method of evaluating recommended routes that can account for and correct for influences related to driver preference, as recognized by Miura ([0018]).

Regarding Claim 14, Tashiro, Adachi, and Miura in combination disclose all of the limitations of Claim 13 as discussed above.
Tashiro additionally teaches calculate a bound for the expectation ratio; ([0060], wherein a threshold "Th” is determined in both directions is set for the rate of change, or the expectation ratio as taught by Miura above)
Tashiro is silent as to the specifics of determine if the state score is one over the bound. 
Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for inversely related bounds. By setting a state score of 1 over the bound, the state score will be high if the expectation ratio’s boundary is low, so the road segment in question will have a high score indicating a change in state if the ratio of how often a road is suggested to how often a road is actually taken is low, or when a road is not often taken, even when suggested. Since the invention failed to provide novel or unexpected results from the usage of said bounds, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Regarding Claim 16, Tashiro and Adachi in combination teach all of the limitations of Claim 12 as discussed above.
Tashiro does not teach determine an expectation ratio, the expectation ratio a ratio of how often path of the plurality of paths occurs in the realized routes to how often the path of the plurality of paths is suggested as part of the suggested route.
Miura teaches determine an expectation ratio, ([0063], ratio calculation unit 25)
the expectation ratio a ratio of how often path of the plurality of paths occurs in the realized routes to how often the path of the plurality of paths is suggested as part of the suggested route. ([0063]-[0064] and figure 3, wherein the expectation ratio calculated is “Recommended route travel ratio [%] = (recommended route traveling distance) / (entire traveling distance).times.100 (1)”, and [0018], wherein the distance can be replaced with links (road segments) and nodes. Therefore, Miura teaches the expectation ratio of how often a road segment is recommended and traveled on (appears in the realized routes) to an entire drive. Because Miura’s ratio is calculated only when a route is recommended, the entire traveling distance corresponds to how often each road segment is suggested while traveling, that means Miura’s travel ratio is equivalent to how often a road segment, or link, is suggested to how often that road segment/link is taken, equivalent to the claimed expectation ratio)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis method of Tashiro and Adachi with the inverse of the expectation ratio calculation of Miura. It would have been obvious to modify because doing so would create a method of evaluating recommended routes that can account for and correct for influences related to driver preference, as recognized by Miura ([0018]). It would have been obvious to substitute Miura’s recommended route ratio with the inverse of Miura’s ratio, as doing so would make Miura’s correction coefficients directly related to their effect on how often a recommended road segment is taken, rather than inversely related (Miura, [0069] and figure 4).

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro and Adachi as applied to claims above, further in view of US 20120143492 A1, filed 12/03/2010, hereinafter "Johnson".

Regarding Claim 10, Tashiro and Adachi in combination teach all of the elements of Claim 1 as discussed above.
Tashiro does not teach determining an alternate suggested route from the first location to the second location, 
the alternate route not including the particular path
Johnson teaches determining an alternate suggested route from the first location to the second location, ([0031]-[0032] and figures 2-4, wherein route 419 is recommended upon determination that road segment 421-411 is blocked)
the alternate route not including the particular path ([0034] and figures 2-4, wherein the alternate suggested route bypasses the closed road segment completely)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis system of Tashiro and Adachi with the alternate route generation of Johnson. It would have been obvious to modify because generating alternate routes would minimize inconvenience to drivers requesting route guidance by allowing them to easily circumvent closed roads, as recognized by Johnson ([0006]).

Regarding Claim 11, Tashiro and Adachi in combination teach all of the elements of Claim 1 as discussed above.
Tashiro does not teach receiving from a client device a request for a recommended route from the first location to the second location; 
and transmitting the alternate suggested route to the client device. 
Johnson teaches receiving from a client device a request for a recommended route from the first location to the second location; ([0001], wherein a user requests a set of directions from a route starting point and a route ending point to the telematics unit)
and transmitting the alternate suggested route to the client device. ([0041], wherein once the system successfully detects a closed road, it routes users away from the closed road using alternate routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis system of Tashiro and Adachi with the alternate route generation of Johnson. It would have been obvious to modify because generating alternate routes would minimize inconvenience to drivers requesting route guidance by allowing them to easily circumvent closed roads, as recognized by Johnson ([0006]).

Regarding Claim 18, Tashiro and Adachi in combination teach all of the elements of Claim 12 as discussed above.
Tashiro does not teach determine an alternate suggested route from the first location to the second location, 
the alternate route not including the particular path
Johnson teaches determine an alternate suggested route from the first location to the second location, ([0031]-[0032] and figures 2-4, wherein route 419 is recommended upon determination that road segment 421-411 is blocked)
the alternate route not including the particular path ([0034] and figures 2-4, wherein the alternate suggested route bypasses the closed road segment completely)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis system of Tashiro and Adachi with the alternate route generation of Johnson. It would have been obvious to modify because generating alternate routes would minimize inconvenience to drivers requesting route guidance by allowing them to easily circumvent closed roads, as recognized by Johnson ([0006]).

Regarding Claim 19, Tashiro and Adachi in combination teach all of the elements of Claim 12 as discussed above.
Tashiro does not teach receive from a client device a request for a recommended route from the first location to the second location; 
and transmit the alternate suggested route to the client device. 
Johnson teaches receive from a client device a request for a recommended route from the first location to the second location; ([0001], wherein a user requests a set of directions from a route starting point and a route ending point to the telematics unit)
and transmit the alternate suggested route to the client device. ([0041], wherein once the system successfully detects a closed road, it routes users away from the closed road using alternate routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis system of Tashiro and Adachi with the alternate route generation of Johnson. It would have been obvious to modify because generating alternate routes would minimize inconvenience to drivers requesting route guidance by allowing them to easily circumvent closed roads, as recognized by Johnson ([0006]).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro, Adachi, and Miura as combined in Claims 3 and 14 above, further in view of "A simple and fast multi-class piecewise linear pattern classifier" (2006), hereinafter "Kostin".

Regarding Claim 4 Tashiro, Adachi, and Miura in combination disclose all of the limitations of Claim 3, as discussed above.
Tashiro does not teach wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero.
Applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for calculating a bound as shown by Tashiro. Using a piecewise function for the boundary ensures that if the expectation ratio is 0, the bound can be set to a value other than 0, so if the inverse of the bound is taken, the result is a non-infinite number. Therefore, using a piecewise function to determine the bounds safeguards against any computing errors when performing the claimed invention. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  
Kostin teaches wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero. (equation 1 and figure 1 (pg. 1951), wherein sets of data are bound to different functions based on if they are positive (greater than zero) or negative (less than zero))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis of Tashiro and Adachi and the expectation ratio calculation of Miura with the piecewise boundary definition and calculation of Kostin. It would have been obvious to modify because using piecewise boundaries to classify the recommended to taken ratio of road segments would be simpler and more suited for real-time systems and portable devices, as recognized by Kostin (first page, column 2, paragraph 3). In addition, because both Tashiro and Kostin are directed to the calculation of boundaries, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted Tashiro’s threshold Th with Kostin’s piecewise boundaries to achieve the predictable result of quickly classifying the states of road segments from the data set of calculated expectation ratios.

Regarding Claim 15, Tashiro, Adachi, and Miura in combination disclose all of the limitations of Claim 14, as discussed above.
Tashiro does not teach wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero.
Applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for calculating a bound as shown by Tashiro. Using a piecewise function for the boundary ensures that if the expectation ratio is 0, the bound can be set to a value other than 0, so if the inverse of the bound is taken, the result is a non-infinite number. Therefore, using a piecewise function to determine the bounds safeguards against any computing errors when performing the claimed invention. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  
Kostin teaches wherein the bound is a first result to a first function if the expectation ratio is greater than zero, and the bound is a second result to a second function if the expectation ratio is zero. (equation 1 and figure 1 (pg. 1951), wherein sets of data are bound to different functions based on if they are positive (greater than zero) or negative (less than zero))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the road network analysis of Tashiro and Adachi and the expectation ratio calculation of Miura with the piecewise boundary definition and calculation of Kostin. It would have been obvious to modify because using piecewise boundaries to classify the recommended to taken ratio of road segments would be simpler and more suited for real-time systems and portable devices, as recognized by Kostin (first page, column 2, paragraph 3). In addition, because both Tashiro and Kostin are directed to the calculation of boundaries, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted Tashiro’s threshold Th with Kostin’s piecewise boundaries to achieve the predictable result of quickly classifying the states of road segments from the data set of calculated expectation ratios.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro and Adachi in combination as applied to claims above, and further in view of US 20140143184 A1, filed 11/21/2012, hereinafter "Koukoumidis".

Regarding Claim 21, Tashiro and Adachi in combination disclose all of the limitations of Claim 1 as discussed above, and Tashiro remains silent on:
responsive to the determined state being different than a historic state for the particular path, determining the type of dissimilarity for the particular path indicates the particular path is missing a turn restriction based on the state score. (However, Tashiro does teach determining a type of dissimilarity, responsive to the determine state being different than a historic state. See at least [0098], wherein it is determined if the traffic for a road segment is increasing or decreasing, and [0109], wherein traffic changes are determined to be resulting from a change in the road state, either from opening or closing, or any other change in state causing a significant change in traffic)
Koukoumidis teaches:
responsive to the determined state being different than a historic state for the particular path, determining the type of dissimilarity for the particular path indicates the particular path is missing a turn restriction based on the state score. (see at least [0045]-[0046] and figure 4, wherein a plurality of realized routes are received and used to determine turn restrictions, and see at least [0037], wherein a user repeatedly takes a particular path (the historic state for this particular path is open), and if the user varies and doesn’t take that path (the current state for this particular path does not match the historic state), it is inferred that there is a turn restriction not accounted for in the set of known turn restrictions)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Tashiro and Adachi with Koukoumidis’ technique of determining that a particular path is missing a turn restriction responsive to the determined state. It would have been obvious to modify because doing so enables maps to maintain up-to-date information about turn restrictions in view of changing road networks, preventing the calculation of incorrect routes, as recognized by Koukoumidis (see at least [0001] and [0003]-[0007]).

Regarding Claim 22, Tashiro and Adachi in combination disclose all of the limitations of Claim 12 as discussed above, and Tashiro remains silent on:
responsive to the determined state being different than a historic state for the particular path, determine the type of dissimilarity for the particular path indicates the particular path is missing a turn restriction based on the state score. (However, Tashiro does teach determining a type of dissimilarity, responsive to the determine state being different than a historic state. See at least [0098], wherein it is determined if the traffic for a road segment is increasing or decreasing, and [0109], wherein traffic changes are determined to be resulting from a change in the road state, either from opening or closing, or any other change in state causing a significant change in traffic)
Koukoumidis teaches:
responsive to the determined state being different than a historic state for the particular path, determine the type of dissimilarity for the particular path indicates the particular path is missing a turn restriction based on the state score. (see at least [0045]-[0046] and figure 4, wherein a plurality of realized routes are received and used to determine turn restrictions, and see at least [0037], wherein a user repeatedly takes a particular path (the historic state for this particular path is open), and if the user varies and doesn’t take that path (the current state for this particular path does not match the historic state), it is inferred that there is a turn restriction not accounted for in the set of known turn restrictions)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Tashiro and Adachi with Koukoumidis’ technique of determining that a particular path is missing a turn restriction responsive to the determined state. It would have been obvious to modify because doing so enables maps to maintain up-to-date information about turn restrictions in view of changing road networks, preventing the calculation of incorrect routes, as recognized by Koukoumidis (see at least [0001] and [0003]-[0007]).

Regarding Claim 23, Tashiro and Adachi in combination disclose all of the limitations of Claim 20 as discussed above, and Tashiro remains silent on:
responsive to the determined state being different than a historic state for the particular path, determining the type of dissimilarity for the particular path indicates the particular path is missing a turn restriction based on the state score. (However, Tashiro does teach determining a type of dissimilarity, responsive to the determine state being different than a historic state. See at least [0098], wherein it is determined if the traffic for a road segment is increasing or decreasing, and [0109], wherein traffic changes are determined to be resulting from a change in the road state, either from opening or closing, or any other change in state causing a significant change in traffic)
Koukoumidis teaches:
responsive to the determined state being different than a historic state for the particular path, determining the type of dissimilarity for the particular path indicates the particular path is missing a turn restriction based on the state score. (see at least [0045]-[0046] and figure 4, wherein a plurality of realized routes are received and used to determine turn restrictions, and see at least [0037], wherein a user repeatedly takes a particular path (the historic state for this particular path is open), and if the user varies and doesn’t take that path (the current state for this particular path does not match the historic state), it is inferred that there is a turn restriction not accounted for in the set of known turn restrictions)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Tashiro and Adachi with Koukoumidis’ technique of determining that a particular path is missing a turn restriction responsive to the determined state. It would have been obvious to modify because doing so enables maps to maintain up-to-date information about turn restrictions in view of changing road networks, preventing the calculation of incorrect routes, as recognized by Koukoumidis (see at least [0001] and [0003]-[0007]).

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667